Citation Nr: 1609749	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-27 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to January 1974. 
This matter comes before the Board of Veterans' Appeals on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Board, in pertinent part, denied the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum Decision, the Court vacated and remanded the June 2014 Board decision as it pertained to the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The claims now are returned to the Board for disposition in compliance with the directives specified in the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was provided a VA examination in relation to these claims in March 2011.  Following review of the claims file and a physical examination of the Veteran, the VA audiologist concluded the "veteran's hearing loss and tinnitus are less likely as not a result of noise exposure during military service."

Subsequently, an addendum opinion, addressing the rational for this conclusion, was sought.  In a March 2012 addendum the same VA audiologist stated her conclusion was based on the fact that "thresholds were within normal limits at the time of separation."  However, the rational fails to explain why the Veteran's hearing loss had to have manifested upon separation for there to be a nexus between his current disability and service.  Such a discussion is necessary as the law recognized that hearing loss can develop many years after noise exposure.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992) (concluding that where there was no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of [38 U.S.C. § 1110] would be stratified").  

With regard to the Veteran's tinnitus, the examiner also concluded it was less likely than not related to in-service noise exposure because "thresholds were within normal limits at the time of separation."  This rational fails to consider a theory of delayed onset tinnitus.  See VA Training Letter 10-028 at 5 (stating that "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs," and that "delayed-onset tinnitus must be considered").  

Therefore, the Board finds it necessary that the VA examiner provide an addendum opinion addressing the possible delayed onset of bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the March 2012 addendum opinion, for a further addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's tinnitus is etiologically related to in-service noise exposure?

The examiner, in responding to (a) and (b), should address the possibility of delayed onset of each condition.   

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




